        Case 1:20-cr-10111-RWZ Document 145 Filed 05/03/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                                 )
 UNITED STATES OF AMERICA,                       )
                                                 )
        v.                                       )       Case No. 20-cr-10111-RWZ
                                                 )
 CHARLES LIEBER,                                 )       ORAL ARGUMENT REQUESTED
                                                 )
        Defendant.                               )
                                                 )

  DEFENDANT’S MOTION FOR LEAVE TO FILE A REPLY TO GOVERNMENT’S
   OPPOSITION TO DEFENDANT’S MOTION TO COMPEL PRODUCTION OF
 MATERIALS RELATING TO CHINA’S THOUSAND TALENTS PROGRAM BASED
                      ON NEW INFORMATION

       Defendant Charles Lieber respectfully moves, pursuant to Local Rule 7.1(b), for leave to

file a reply to the government’s Opposition to defendant’s Motion to Compel Production of

Materials Relating to China’s Thousand Talents Program Based on New Information, submitted

by the government under seal on April 28, 2021. Defendant’s reply will not exceed seven pages

and will be submitted under seal (pursuant to Magistrate Judge Bowler’s Electronic Order at ECF

No. 137) by May 5, 2021 provided this motion is granted.



Dated: May 3, 2021                                   Respectfully submitted,

                                                     CHARLES LIEBER

                                                     By his attorneys,

                                                      /s/ Torrey K. Young
                                                     Torrey K. Young (BBO # 682550)
                                                     Marc L. Mukasey (admitted pro hac vice)
                                                     MUKASEY FRENCHMAN LLP
                                                     2 Grand Central Tower
                                                     140 East 45th Street, 17th Floor
                                                     New York, New York 10017
                                                     Tel.: (212) 466-6400
        Case 1:20-cr-10111-RWZ Document 145 Filed 05/03/21 Page 2 of 2




                                                   torrey.young@mfsllp.com
                                                   marc.mukasey@mfsllp.com


                               CERTIFICATE OF SERVICE

       I, Torrey K. Young, hereby certify that this document was filed through the Court’s ECF
system and notification will be sent electronically to counsel of record on May 3, 2021.

                                                    /s/ Torrey K. Young
                                                   Torrey K. Young
